In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00057-CV

IN THE INTEREST OF A.W., A CHILD              §    On Appeal from

                                              §    County Court at Law No. 2

                                              §    of Wichita County (12984-JR-F)

                                              §    June 13, 2019

                                              §    Opinion by Justice Gabriel

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s final order of termination. It is ordered that

the trial court’s final order of termination is affirmed.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel